DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.

Response to Amendment
Claims 1, 10, and 19 have been amended.  Claims 2, 3, 11, and 12 have been canceled.  Claims 1, 4-10, 13-19 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.

Applicant argues 35 USC §101 rejection, starting pg. 11 of Remarks (footnotes omitted):

Rejection of Claims 1, 4-10, and 13 19 under 35 U.S.C. § 101:
Applicant respectfully traverses the rejection of claims 1, 4-10, and 13-19 under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, because the pending claims are patent eligible under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 PEG’) (setting forth a “Revised Step 2A”) and the October 2019 Patent Eligibility Guidance Update (“October 2019 Update’).

A. The claims are not directed to an abstract idea under Step 2A

The 2019 PEG requires Examiners to identify at least one of three groups of abstract ideas—(a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes. 2019 PEG at 52. “Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas.” /d. at 53. For “certain methods of organizing human activity,” the October 2019 Update explains that not all methods of human activity fall under this category—only those in the enumerated sub-groupings of “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.” October 2019 Update at 4-5. In addition, “commercial interactions’ or ‘legal interactions’ include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.” October 2019 Update at 5.

Applicant has amended claim 1 to recite “generating, in a fast identification layer in a risk control system, a model for identifying transactions susceptible to interference by machine learning based on positive samples and negative samples, the machine learning including at least one of decision tree-based machine learning or in-depth learning based on neural networks, the positive samples including interfered transactions for training the model for identifying transactions susceptible to interference, the negative samples including un-interfered transactions that are subject to no risks for training the model for identifying transactions susceptible to interference, wherein when the model for identifying transactions susceptible to interference is in an initial state, the positive samples are obtained by weighted sampling all transactions in a specified historical period, wherein a weight of weighted sampling is negatively correlated to an interval between a sampling time and a time of a sampled transaction;” “identifying a risk pertaining to a transaction to be processed via the fast identification layer in the risk control system, thereby obtaining a first identification result;” “identifying a risk of interference pertaining to the transaction to be processed via the model for identifying transactions susceptible to interference, thereby obtaining a second identification result.” At least these steps cannot be performed by a human, mentally or with pen and paper, and do not describe interactions between people. Amended claim 1 also expressly recites “wherein the risk control system is implemented by a server, and the are performed by a processor of the server.” Applicant therefore respectfully points out that the claims do not fall within the “Mental Processes” or “Certain Methods of Organizing Human Activity” groupings of abstract idea.

Applicant has amended their claims.  In further consideration of the amended claims, the claim is no longer abstract as a mental process.  However, the claims are about identifying transactions to mitigate risk.  This falls under Certain Methods of Organizing Human Activity.  Also, formulas fall under Mathematical Concepts.

Under the 2019 PEG, the present claims do not recite a mathematical concept, a method of organizing human activity, nor a mental process. In this regard, Example 39 of the 2019 PEG Examples recites “a computer-implemented method of training a neural network for facial detection.” 2019 PEG Examples at 8 (Example 39). The Office states that the claim recited in Example 39 is patent eligible at revised Step 2A - Prong 1, because:

The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception. Id. at 9 (emphases added).

From Applicant’s specification…
“This application involves the technical field of risk control, in particular, a method, apparatus, and electronic device for identifying risks pertaining to transactions to be processed.” [0002]

Therefore the invention is about identifying risk for transactions.  

In the present case, the claims “do[] not recite any mathematical relationships, formulas, or calculations,” the steps recited in the claims “are not practically performed in the human mind,” and the claims “do[] not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.” Id. Accordingly, under the 2019 PEG, the claims do not recite an abstract idea, and the claims are “eligible at Prong 

Respectfully, see claims 4, 9, 13, and 18 that recite mathematical formulas.

Further, even assuming that the claims recite an abstract idea, which they do not, the claims are not “directed to” any alleged abstract idea under the 2019 PEG. In this regard, the 2019 PEG sets forth a revised procedure to determine whether a claim is “directed to” a judicial exception under the Step 2A analysis. Under the revised procedure, “[i]f the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.” 2019 PEG, at 17. Notwithstanding the resolution of Prong One of the 2019 PEG, Applicant submits that the claims are patent eligible at Prong Two, because “the claim|[s] as a whole integrat[e] the recited judicial exception into a practical application of that exception.”

Here, Applicant’s claims recite practical applications of methods for risk control. Applicant’s specification explains:

However, the risk control system may over-assess risks pertaining to transactions for some reasons, resulting in false positives of account theft risks even in the case where no account theft risk is existent. As a result, the transaction is required to perform user authentication, the transaction is deemed as not successfully processed, and the use account becomes restricted, thereby “disturbing” the user. The transaction is therefore an interfered transaction. Interfered transactions not only result in additional operations, lengthen the processing time, but may also reduce success rate of the transactions. 

Applicant’s specification at para. [0005].

As provided in Applicant’s specification, a solution to the problems discussed above and embodied in independent claim 1 involves a method that for identifying a risk pertaining to a transaction to be processed. The method “generat[es], in a fast identification layer in a risk control system, a model for identifying transactions susceptible to interference by machine learning based on positive samples and negative samples, the machine learning including at least one of decision tree-based machine learning or in-depth learning based on neural networks, the positive samples including interfered transactions for training the model for identifying transactions susceptible to interference, the negative samples including un-interfered transactions that are subject to no risks for training the model for identifying transactions susceptible to interference, wherein when the model for identifying transactions susceptible to interference is in an initial state, the positive samples are obtained by weighted sampling all transactions in a specified historical period, wherein a weight of weighted 

Thus, independent claim 1, as a whole, integrates the asserted judicial exception into a practical application. Therefore, the claimed subject matter is not “directed to” a judicial exception, but are instead directed to a patent-eligible “practical application” of technology. 

The additional element, or combination of different elements, cannot be abstract.  

B. The claims, as a whole, recite “significantly more” under Step 2B 

Applicant respectfully submits that the recited features of independent claim 1 do not constitute generic functions that can be performed by a generic device. The Federal Circuit has noted that “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces” when it found the claimed “content filtering system” to be patent eligible. BASCOM, 119 U.S.P.Q.2d at 1243. Instead, the pending claims recite a non-conventional non-generic arrangement of steps for identifying a risk pertaining to a transaction to be processed. For this additional reason, the pending claims recite “significantly more” than the alleged abstract idea.


From Applicant’s specification…
“In a typical configuration, the computer includes one or more processors (CPUs), I/O interfaces, network interfaces and internal memories.” [0073]

The computer therefore appears to be a typical, therefore generic, computer.

As discussed above, “[i]nterfered transactions not only result in additional operations, lengthen the processing time [for the conventional control system], 

Respectfully, this appears to be improving transaction processing by identifying transactions susceptible to risk of interference quickly.

Moreover, Applicant’s claims do not preempt all ways of performing the alleged abstract idea, but rather recite a specific, discrete method and device for identifying a risk pertaining to a transaction to be processed. The particular arrangement of elements in the claims provides a technical improvement described above. Thus, for these additional reasons, Applicant’s claims recite “significantly more” than any alleged abstract idea.

Preemption is not a two-way test for eligibility.

Accordingly, Applicant submits that the Office has not established a prima facie case for both Steps 2A and 2B under the 2019 PEG. Applicant respectfully requests that the rejection under 35 U.S.C. § 101 be withdrawn.

The rejection is respectfully maintained but modified based on the claim amendments and the above response.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10, and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 10 and product Claim 19.  Claim 1 recites the limitations of:
A method for identifying a risk pertaining to a transaction to be processed, comprising: 
generating, in a fast identification layer in a risk control system, a model for identifying transactions susceptible to interference by machine learning based on positive samples and negative samples, the machine learning including at least one of decision tree-based machine learning or in-depth learning based on neural networks, the positive samples including interfered transactions for training the model for identifying transactions susceptible to interference, the negative samples including un-interfered transactions that are subject to no risks for training the model for identifying transactions susceptible to interference, wherein when the model for identifying transactions susceptible to interference is in an initial state, the positive samples are obtained by weighted sampling all transactions in a specified historical period, wherein a weight of weighted sampling is negatively correlated to an interval between a sampling time and a time of a sampled transaction; 
identifying a risk pertaining to a transaction to be processed via the fast identification layer in the risk control system, thereby obtaining a first identification result; 
identifying a risk of interference pertaining to the transaction to be processed via the model for identifying transactions susceptible to interference, thereby a second identification result; and 
determining a processing manner for the transaction to be processed based on the first identification result and the second identification result, the processing manner including releasing the transaction to be processed, or further identifying the risk pertaining to the transaction to be processed via an in-depth identification layer in the risk control system, 
wherein the risk control system is implemented by a server, and the generating the model for identifying transactions susceptible to interference, the identifying the risk pertaining to the transaction to be processed, the identifying the risk of interference pertaining to the transaction to be processed, and the determining the processing manner for the transaction to be processed are performed by a processor of the server.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. identifying a risk pertaining to a transaction, therefore mitigating risk) and commercial interaction (determining a processing manner for the transaction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: risk control system implemented by a server, machine, neural networks (Claim 1); server, a processor, memory, machine, risk control system implemented by a server (Claim 10); server, storage medium, processor, machine, risk control system implemented by a server (Claim 19). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (see para. [0073] of the specification).  The fast identification layer and model are themselves abstract as they appear to be software for performing abstract functions. Also, software used as a tool for performing an abstract function is not improving computer capabilities.  The machine used for machine learning could by any machine, therefore not a particular machine.  Machine learning itself is at a high level of generality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 10, and 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 4-9 and 13-18 further define the abstract idea that is present in their respective independent claims 1 and 10 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  In that claims 4, 9, 13, and 18 recite mathematical formulas and/or calculations, these claims are also abstract under Mathematical Concepts grouping of abstract ideas.  Therefore, the claims 4-9 and 13-18 are directed to an abstract idea.  Thus, the claims 1, 4-10, and 13-19 are not patent-eligible.

	
	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Search
	
A prior art search was conducted but does not result in a prior art rejection at this time.


	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693